                                                                                                  Entered on Docket
                                                                                                  March 30, 2020
                                                                                                  EDWARD J. EMMONS, CLERK
                                                                                                  U.S. BANKRUPTCY COURT
                                                                                                  NORTHERN DISTRICT OF CALIFORNIA


                                             1
                                             2                                               The following constitutes the order of the Court.
                                                                                             Signed: March 30, 2020
                                             3
                                             4
                                                                                            ________________________________________
                                                                                            Charles Novack
                                             5                                              U.S. Bankruptcy Judge

                                             6
                                             7                                   UNITED STATES BANKRUPTCY COURT
                                             8                                   NORTHERN DISTRICT OF CALIFORNIA
                                             9
                                                  In re:                                                 Case No. 11-45982 CN
                                            10
                                                  CYNTHIA CREWS,                                         Chapter 13
                                            11
                                                                   Debtor.
UNITED STATES BANKRUPTCY COURT




                                            12
  For The Northern District Of California




                                            13    CYNTHIA M. QUINTANILLA,                                Adversary No. 19-4027 CN

                                            14                     Plaintiff,                            MEMORANDUM DECISION AFTER
                                                                                                         TRIAL
                                            15    vs.

                                            16    CARL M. CREWS,

                                            17                     Defendant.

                                            18
                                            19             On February 12, 2020, this court conducted a trial in this adversary proceeding. All
                                            20   appearances were noted on the record. The following constitutes this court’s findings of fact and
                                            21   conclusions of law under Federal Rule of Bankruptcy Procedure 7052(a)(1).
                                            22             Plaintiff Cynthia Quintanilla (“Quintanilla”) and defendant Carl. M. Crews (“Crews”) are ex-
                                            23   spouses who divorced in 2010. While both parties were represented by counsel during the early
                                            24   stages of the dissolution action (which Quintanilla filed in February 2008), they apparently were pro
                                            25   se parties on December 14, 2010 when the Alameda County Superior Court entered their Dissolution
                                            26   Judgment. The parties’ dissolution action (the “Dissolution Action”) contained the usual twists and
                                            27   turns. Quintanilla’s gross monthly income ($6,131.00) was greater than Crews’ monthly income
                                            28   ($2,050.00), and the Alameda County Superior Court (by order dated February 9, 2010) awarded him
                                                                                                         1
                                                 MEMORANDUM OF DECISION AFTER TRIAL
                                            Case: 19-04027       Doc# 38        Filed: 03/30/20     Entered: 03/30/20 15:34:58      Page 1 of 13
                                             1   temporary monthly spousal support of $416. The parties had two minor children and Quintanilla
                                             2   was awarded full physical custody and child support. The parties asserted community property
                                             3   interests in four properties: the marital residence (3440 Oak Knoll Boulevard, Oakland), rental
                                             4   properties at 6325 MacArthur Boulevard, Oakland, and 852 Dolores Street, San Leandro, and
                                             5   property located at 221 Virginia Street in Hayward where Quintanilla operated an adult care
                                             6   boarding facility. Crews owned Oak Knoll as his separate property before the parties married, and
                                             7   he conveyed fee title to Quintanilla in 2002 to help smooth over certain marital indiscretions.
                                             8   During the Dissolution Action, the parties may have disputed the characterization of these properties
                                             9   and the family businesses, and one of Crews’ attorneys asserted that Crews was entitled to a “right of
                                            10   reimbursement” for Oak Knoll. While these (and other issues) were raised in the Dissolution Action,
                                            11   there is no evidence indicating that the Superior Court formally addressed them. Instead, the parties
UNITED STATES BANKRUPTCY COURT




                                            12   voluntarily divided their real and personal property assets and resolved their child and spousal
  For The Northern District Of California




                                            13   support obligations via a consensual Dissolution Judgment. The Dissolution Judgment (Exhibit 1) is
                                            14   a 17 page Judicial Council of California form completed by the parties. In pertinent part, the
                                            15   Dissolution Judgment (see paragraph 1 of the “Property Order Attachment to Judgment”) awarded to
                                            16   Quintanilla fee title to all of the real properties along with the furniture in those properties, certain
                                            17   vacation timeshares, the family businesses, including their inventory and assets, and her jewelry and
                                            18   the vehicles in her possession. This award was “subject to an equalizing, non-taxable payment as
                                            19   stated herein below.” Crews received the furniture and jewelry in his possession, a 1973 Porsche,
                                            20   and 1998 Mercedes Benz.
                                            21           Paragraph 3 of the Property Order Attachment addressed the equalization payment referenced
                                            22   in paragraph 1. Paragraph 3 states that Quintanilla shall pay Crews “108,000.00 payable as follows:
                                            23   nontaxable payment of $3000 per month, commencing August 1, 2010 over 36 months.” The
                                            24   Dissolution Judgment also contained a “Spousal, Partner Or Family Support Order Attachment” in
                                            25   which both parties waived spousal support. Paragraph 10 of this Attachment states that “Spousal
                                            26   support has been waived by both parties in final settlement of all issues. [Crews] receives a
                                            27   disproportionate share of property buy out in lieu of spousal support.” The parties signed a
                                            28   stipulation acknowledging that they agreed to the Dissolution Judgment’s terms and requested that
                                                                                                      2
                                                 MEMORANDUM OF DECISION AFTER TRIAL
                                            Case: 19-04027      Doc# 38      Filed: 03/30/20     Entered: 03/30/20 15:34:58          Page 2 of 13
                                             1   The Superior Court enter it, which it did.
                                             2          During trial, neither Crews nor Quintanilla coherently explained how they determined the
                                             3   amount and duration of the equalization payments. Quintanilla testified that Crews proposed this
                                             4   amount to her attorney and that it may have reflected the marital community’s equity interest in the
                                             5   Oak Knoll property, which equity (via cash-out refinances) was apparently used to renovate that
                                             6   property and help purchase some of the other real properties. Quintanilla stated, however, that she
                                             7   knew little about the value of the Oak Knoll property, and this court concludes that her entire
                                             8   testimony on this issue is conjecture.1 Crews’ testimony was equally unenlightening. He stated that
                                             9   Quintanilla’s attorney presented him with the terms, which he believed were derived in part from the
                                            10   Disso Master program.2 While he acknowledged that he waived spousal support, he stated that he
                                            11   did so because he believed that Quintanilla would live up to her end of the bargain (i.e., make the
UNITED STATES BANKRUPTCY COURT




                                            12   $3,000 monthly payments). In other words, Crews was more than willing to accept these payments,
  For The Northern District Of California




                                            13   which would have more than doubled his monthly income, regardless of their character. Both Crews
                                            14   and Quintanilla were unaware how a bankruptcy filing could affect Crews’ right to collect these
                                            15   payments.
                                            16          The documentary evidence also does not explain these terms. Neither the Dissolution Action
                                            17   pleadings introduced into evidence nor the bankruptcy schedules filed in this court reveal any equity
                                            18   in the real properties, and the total value of the remaining community property (as listed by
                                            19   Quintanilla in her soon to be filed Chapter 13 and as testified to by Crews) was far less than
                                            20   $108,000.3 Nor could Quintanilla afford these monthly payments, since her net income was
                                            21   $4,713.00 (as listed in the Spousal Support Order Attachment).4 Quintanilla made only one
                                            22
                                                        1
                                            23           Given the amount of the equalization payments and the significant financial stress they
                                                 imposed on her, Quintanilla’s inability to explain their calculation is surprising.
                                            24
                                                        2
                                                            Quintanilla’s family law attorney did not testify at trial.
                                            25
                                                        3
                                                           Quintanilla’s most significant asset was her ACERA retirement account, which was her
                                            26
                                                 separate property.
                                            27          4
                                                          Her soon to be filed Chapter 13 listed substantially different gross income and expense
                                            28   amounts, but with the same result: little excess income to make such a large monthly payment to
                                                                                                       3
                                                 MEMORANDUM OF DECISION AFTER TRIAL
                                            Case: 19-04027      Doc# 38      Filed: 03/30/20      Entered: 03/30/20 15:34:58     Page 3 of 13
                                             1   $3,000/month payment to Crews.
                                             2           Quintanilla filed a Chapter 13 bankruptcy in August 2011. She listed her debt to Crews on
                                             3   her Bankruptcy Schedule F as a dischargeable obligation representing the “Amount ... awarded ex-
                                             4   husband Carl Crews to equalize the community property based [on] the marital settlement between
                                             5   Debtor and ex-husband (stipulated judgment).” Her Chapter 13 plan proposed monthly payments of
                                             6   $300, and did not treat the equalization payments as a non-dischargeable debt. Crews timely filed a
                                             7   proof of claim which asserted that the equalization payments constituted a priority, non-
                                             8   dischargeable domestic support obligation as defined by Bankruptcy Code § 101(14A). Quintanilla
                                             9   objected to his proof of claim, and the parties ultimately stipulated to return to Alameda County
                                            10   Superior Court to resolve this issue (the “Stipulation”). The Stipulation’s recitals and terms are
                                            11   illuminating. The Stipulation, which the parties executed in early March 2012, provides in pertinent
UNITED STATES BANKRUPTCY COURT




                                            12   part:
  For The Northern District Of California




                                            13           “Creditor filed on July 7, 2011, a claim (Claim No. 7) in Debtor’s Chapter 13
                                                         bankruptcy case alleging that Debtor owes him $108,000, and alleges therein
                                            14           that the claim is entitled to priority as a domestic support obligation. Debtor
                                                         objected to Claim 7 alleging that the amount allegedly owed by Debtor to
                                            15           Creditor is a community property distribution award not entitled to priority and
                                                         dischargeable in Debtor’s Chapter 13 case. Creditor admits that he waived
                                            16           spousal support as part of the stipulations made before entry of the Judgment
                                                         of Dissolution, but alleges that such a waiver was based on a mistake of fact
                                            17           and law and that the entire amount awarded him in the Judgment of Dissolution
                                                         for community property distribution is actually “in the nature of support” and
                                            18           that he is entitled to claim the $108,000 allegedly owed by Debtor as a
                                                         domestic support obligation. The parties agree the issue of whether all, part or
                                            19           none of the community property distribution is “in the nature of support” or “in
                                                         lieu of support” as well as related issues are best determined by the Superior
                                            20           Court of California, County of Alameda, where the Judgment of Dissolution
                                                         was entered due to the expertise of the Family Law Court in such matters.
                                            21
                                                         THE PARTIES TO THIS STIPULATION HEREBY STIPULATE AND
                                            22           AGREE AS FOLLOWS:
                                            23           1.     Debtor and Creditor agree to request that the Superior Court of
                                                                California, County of Alameda (“Family Law Court”), set aside the
                                            24                  Judgment of Dissolution entered in Case No. RF08370376 on
                                                                December 10, 2010, on the basis of mutual mistake of fact and law by
                                            25                  the parties, except for the entry of the dissolution of the marriage and
                                                                custody of the minor children of the marriage. Creditor will file the
                                            26                  motion to set aside Judgment of Dissolution within 21 days from the
                                            27
                                            28   Crews. There was no testimony regarding the accuracy of Quintanilla’s Schedules I and J.
                                                                                                     4
                                                 MEMORANDUM OF DECISION AFTER TRIAL
                                            Case: 19-04027     Doc# 38      Filed: 03/30/20     Entered: 03/30/20 15:34:58        Page 4 of 13
                                             1                 date the Stipulation is approved by the Bankruptcy Court.
                                             2          2.     Debtor will pay Creditor $450 per month as temporary spousal support
                                                               for six months on or before the 15th day of each calendar month,
                                             3                 commencing March 15, 2012.
                                             4          3.     The parties agree that the waiver of spousal support by Creditor may be
                                                               set aside by the Family Law Court because of mutual mistake of fact
                                             5                 and law by the parties.
                                             6          4.     Any award of spousal and/or child support shall be from January 1,
                                                               2011 and Debtor shall be entitled to credit for any payments to Creditor
                                             7                 on or after January 1, 2011, including the temporary spousal support
                                                               mentioned in paragraph 2 hereinabove. The date to determine the value
                                             8                 of the community property for distribution between the parties shall be
                                                               January 1, 2011. The current income of the parties shall be used to
                                             9                 determine any support to be awarded.
                                            10          5.     The Family Law Court shall determine spousal support, child support
                                                               and community property distribution due on and after January 1, 2011,
                                            11                 if any.
UNITED STATES BANKRUPTCY COURT




                                            12          9.     In the event the Family Law Court denies the motion to set aside the
  For The Northern District Of California




                                                               Judgment of Dissolution, this Stipulation shall be null and void and
                                            13                 objection filed by Debtor to Creditor’s Claim No. 7 shall be
                                                               immediately set for trial again in the Bankruptcy Court.
                                            14
                                                        10.    Debtor stipulates that approval of this Stipulation by the Bankruptcy
                                            15                 Court may include relief from the automatic stay for the purpose of
                                                               setting aside the Judgment of Dissolution and proceeding to have the
                                            16                 Family Law Court determine the issues of support and distribution of
                                                               the community property of the marriage.
                                            17
                                                        11.    Within 10 days of entry of an order by the Family Law Court setting
                                            18                 aside the Judgment of Dissolution, Creditor shall withdraw Claim 7 and
                                                               the Objection to the Confirmation of the Plan filed by Creditor.
                                            19
                                                        12.    Each party shall bear their own attorneys’ fees and costs incurred
                                            20                 related to this Stipulation, except as may be awarded to one of the
                                                               parties hereto by the Bankruptcy Court in case of a breach of this
                                            21                 Stipulation.”
                                            22
                                                        While Crews did file a motion to modify the Dissolution Judgment in Superior Court,
                                            23
                                                 nothing became of it. The motion was continued several times and eventually was dropped by the
                                            24
                                                 Superior Court on January 22, 2013 when neither party attended a continued hearing. Moreover,
                                            25
                                                 Crews ignored paragraph 11 of the Stipulation and withdrew his proof of claim (and his objection to
                                            26
                                                 plan confirmation) on June 19, 2012, resulting in the confirmation of Quintanilla’s second amended
                                            27
                                            28
                                                                                                   5
                                                 MEMORANDUM OF DECISION AFTER TRIAL
                                            Case: 19-04027    Doc# 38     Filed: 03/30/20     Entered: 03/30/20 15:34:58        Page 5 of 13
                                             1   Chapter 13 plan by order dated July 2, 2012.5 Quintanilla proceeded to make her plan payments and,
                                             2   on May 15, 2014, filed her “Debtor’s Certification in Support of Discharge” (the “Certification”) in
                                             3   which she averred that she had not “been required to pay a domestic support obligation as that term
                                             4   is defined in 11 U.S.C. § 101(14A) by any order of a court or administrative agency or by any
                                             5   statute.” The Certification was served on all creditors and provided them with a 21 day “scream or
                                             6   die” notice to object to it. No one objected, and this court entered Quintanilla’s Chapter 13
                                             7   discharge on June 10, 2014. Crews was listed on the BNC service list for the Certification at three
                                             8   addresses: The Oak Knoll property (where he did not reside), P.O. Box 2116 in Castro Valley, and
                                             9   the office address of his one-time and present counsel, Damian Rickert.6
                                            10          In May 2018, Crews renewed his efforts to collect his equalization payments by filing a
                                            11   motion in Alameda County Superior Court to compel Quintanilla to pay him the remaining $105,000
UNITED STATES BANKRUPTCY COURT




                                            12   due under the Dissolution Judgment. In his declaration in support of the motion, Crews states that
  For The Northern District Of California




                                            13   he “is only seeking his interest of [sic] property received in the dissolving of the party’s marriage
                                            14   several years ago.” After several hearings, the Superior Court (by minute order entered on
                                            15   November 26, 2018) requested that this court determine whether the equalization payments
                                            16   constituted a domestic support obligation.7
                                            17          Quintanilla filed this adversary proceeding on May 15, 2019 seeking declaratory relief that
                                            18   Crews is barred from collecting the equalization payments. She contends that 1) she discharged her
                                            19   equalization payment obligation; 2) Crews’ attempt to litigate this issue is barred by the doctrine of
                                            20   issue preclusion; and 3) the doctrine of laches further bars Crews from collecting this debt.
                                            21   I. Quintanilla Has Discharged the Equalization Payments
                                            22          Put simply, the Bankruptcy Code divides family law payment obligations into two categories:
                                            23
                                                        5
                                            24            The court takes judicial notice of Crews’ withdrawal of his proof of claim and the order
                                                 confirming the second amended Chapter 13 plan. See Federal Rule of Evidence 1001.
                                            25
                                                        6
                                                            Rickert was also served by email under this court’s ECF protocol.
                                            26
                                                        7
                                            27             The court takes judicial notice of the Alameda County Superior Court minute order, which
                                                 is an exhibit to the Motion to Reopen Case and Request Ruling on $108,000 Property Equalization
                                            28   on Claim 7 filed by Quintanilla (Docket Entry #113).
                                                                                                     6
                                                 MEMORANDUM OF DECISION AFTER TRIAL
                                            Case: 19-04027      Doc# 38     Filed: 03/30/20     Entered: 03/30/20 15:34:58        Page 6 of 13
                                             1   those that are domestic support obligations (“DSO”) under Bankruptcy Code § 101(14A) which are
                                             2   non-dischargeable in Chapter 7 and 13 cases; and those that are not DSOs, which, while non-
                                             3   dischargeable in Chapter 7s, are dischargeable in Chapter 13 cases. See Bankruptcy Code
                                             4   §§ 101(14A), 523(a)(5), 523(a)(15), 1328(a)(2). Crews has the burden of demonstrating by a
                                             5   preponderance of the evidence that the equalization payment obligation was a DSO. See Maudsley v.
                                             6   Maudsley (In re Maudsley), 2006 Bankr.LEXIS 4833, at *24-25 (B.A.P. 9th Cir. Jan. 20, 2006).
                                             7   Crews has not met this burden.
                                             8          The term “Domestic Support Obligation” is defined in Bankruptcy Code § 101(14A):
                                             9          “The term ‘domestic support obligation’ means a debt that accrues before, on, or after
                                                        the date of the order for relief in a case under this title, including interest that accrues on
                                            10          that debt as provided under applicable nonbankruptcy law notwithstanding any other
                                                        provision of this title, that is -
                                            11
                                                                (A) owed to or recoverable by -
UNITED STATES BANKRUPTCY COURT




                                            12
  For The Northern District Of California




                                                                       (I) a spouse, former spouse, or child of the debtor or such child’s parent,
                                            13          legal guardian, or responsible relative; or
                                            14                          (ii) a governmental unit;
                                            15                 (B) in the nature of alimony, maintenance, or support (including assistance
                                                        provided by a governmental unit) of such spouse, former spouse, or child of the debtor
                                            16          or such or such child’s parent, without regard to whether such debt is expressly so
                                                        designated;
                                            17
                                                                (C) established or subject to establishment before, on , or after the date of the
                                            18          order for relief in a case under this title, by reason of applicable provisions of -
                                            19                          (I) a separation agreement, divorce decree, or property settlement
                                                        agreement;
                                            20
                                                                        (ii) an order of a court of record; or
                                            21
                                                                      (iii) a determination made in accordance with applicable nonbankruptcy
                                            22          law by a governmental unit; and
                                            23                 (D) not assigned to a nongovernmental entity, unless that obligation is assigned
                                                        voluntarily by the spouse, former spouse, child of the debtor, or such child’s parent, legal
                                            24          guardian, or responsible relative for the purpose of collecting the debtor.”
                                            25
                                                        The element at issue herein is whether the equalization payments were in the nature of
                                            26
                                                 spousal support. This question is a matter of bankruptcy law, and the intent of the parties when the
                                            27
                                                 settlement agreement (here, a consensual Dissolution Judgment) is executed is dispositive. See In re
                                            28
                                                                                                      7
                                                 MEMORANDUM OF DECISION AFTER TRIAL
                                            Case: 19-04027     Doc# 38      Filed: 03/30/20      Entered: 03/30/20 15:34:58           Page 7 of 13
                                             1   Sternberg, 85 F.3d 1400 (9th Cir. 1996); overruled on other grounds by In re Bammer, 131 F.3d 788
                                             2   (9th Cir. 1997). Bankruptcy courts frequently consider several factors when determining intent,
                                             3   including:
                                             4          1)      Whether the recipient spouse actually needed spousal support at the time of the
                                                                divorce;
                                             5
                                                        2)      Whether there was an imbalance in the relative income of the parties;
                                             6
                                                        3)      The amount and outcome of any property division;
                                             7
                                                        4)      Whether the obligation terminates on the payee’s death or remarriage;
                                             8
                                                        5)      The number and frequency of payments;
                                             9
                                                        6)      Whether the agreement contained a spousal support waiver;
                                            10
                                                        7)      Whether the parties could modify the obligation or enforce it through contempt
                                            11                  proceedings;
UNITED STATES BANKRUPTCY COURT




                                            12          8)      The tax treatment of the obligation; and
  For The Northern District Of California




                                            13          9)      Whether the parties labeled the payments.
                                            14   Sternberg, supra at 1405.
                                            15          Crews has not persuaded this court that the equalization payments were in the nature of
                                            16   spousal support. While Crews certainly needed to supplement his disability payments in some
                                            17   fashion, his temporary support payments were only $416/month. Given this, no one credibly
                                            18   explained how the $3,000 amount and the payments’ duration were determined. At $416/month, the
                                            19   $108,000 amount represented more than 20 years of payments without any present value calculation
                                            20   to reflect a compressed three year payout. Given that 1) Quintanilla’s Disso Master net income was
                                            21   not significantly greater than Crews’ (tax free) disability payments, and 2) her personal expenses
                                            22   exceeded his, there was no evidence justifying such large support payments. Moreover, these
                                            23   payments were tax-free and did not terminate upon his death or remarriage, Crews explicitly waived
                                            24   spousal support (after having received temporary support during the latter portion of the Dissolution
                                            25   Action), and the parties labeled these payments as equalization payments. While Crews was happy
                                            26   to accept these terms, it is his burden to demonstrate that they were in the nature of support. He has
                                            27
                                            28
                                                                                                    8
                                                 MEMORANDUM OF DECISION AFTER TRIAL
                                            Case: 19-04027     Doc# 38       Filed: 03/30/20   Entered: 03/30/20 15:34:58        Page 8 of 13
                                             1   not.8
                                             2   II. QUINTANILLA’S AFFIRMATIVE DEFENSES
                                             3           While this court’s dischargeability determination moots Quintanilla’s laches and issue
                                             4   preclusion arguments, the court addresses them to complete the record. Both affirmative defenses
                                             5   are rejected. Laches requires Quintanilla to demonstrate by a preponderance that Crews did not
                                             6   diligently pursue his DSO argument and that she was prejudiced by the delay. Kansas v. Colorado,
                                             7   514 U.S. 673, 687, 115 S. Ct. 1733, 1742 (1995). Notwithstanding Crews’ failure to pursue to
                                             8   conclusion his motion to modify the Dissolution Judgment, Quintanilla has not demonstrated that
                                             9   she was prejudiced by the delay. Quintanilla contends that Crew’s inaction impeded her ability to
                                            10   present evidence necessary to defeat his claim. The court disagrees. Crews timely filed his proof of
                                            11   claim in her Chapter 13, and Quintanilla promptly objected to his characterization of the equalization
UNITED STATES BANKRUPTCY COURT




                                            12   payments. The Stipulation was executed in March 2012, and the parties were soon thereafter
  For The Northern District Of California




                                            13   litigating the merits of Crews’ motion to modify in Alameda County Superior Court. Quintanilla,
                                            14   who was represented by counsel in her Chapter 13, had the opportunity and incentive to investigate
                                            15   his claim and preserve the fruits of her investigation when the relevant events were still fresh in her
                                            16   mind. No evidence indicated that she did so.
                                            17           Quintanilla also contends that her inability to modify the equalization payment obligation
                                            18   (should it be a DSO) constitutes actionable prejudice. California Family Code § 3651(1) states in
                                            19   pertinent part that “a support order may not be modified or terminated as to an amount that accrued
                                            20   before the date of the filing of the notice of motion or order to show cause to modify or terminate.9”
                                            21   See also In re Marriage of Murray (2002) 101 Cal.App.4th 581, 595 [124 Cal.Rptr.2d 342]. Since
                                            22   the equalization payments were all due by August 2013, Quintanilla cannot modify this obligation.
                                            23           Quintanilla’s argument is unavailing. Crews promptly filed his proof of claim, Quintanilla
                                            24   objected to it, and she could have addressed this deadline by including appropriate language in the
                                            25
                                            26           8
                                                          The paucity of evidence also leaves this court ill-equipped to determine whether some
                                            27   portion of the $3,000/month payment falls within the DSO ambit.
                                                         9
                                            28               See also Cal.Family Code §§ 3653, 3651, 3603.
                                                                                                    9
                                                 MEMORANDUM OF DECISION AFTER TRIAL
                                            Case: 19-04027       Doc# 38    Filed: 03/30/20     Entered: 03/30/20 15:34:58        Page 9 of 13
                                             1   Stipulation or by filing a protective motion in Superior Court to hedge her bets on dischargeability.
                                             2   In this instance, it was Quintanilla who sat on her rights.
                                             3          The court also rejects the issue preclusion affirmative defense.10 Issue preclusion bars the re-
                                             4   litigation of an issue decided in an earlier judicial or administrative proceeding, provided that the
                                             5   losing party had a full and fair opportunity to litigate the issue in the prior proceeding. See, e.g.,
                                             6   Allen v. McCurry, 449 U.S. 90, 96, 101 S. Ct. 411, 66 L. Ed. 2d 308, (1980); Mermelstein v. Elder
                                             7   (In re Elder), 262 B.R. 799, 806 (C.D. Cal. 2001). Federal courts generally treat the preclusive
                                             8   effects of federal judgments or orders as a matter of federal law. In re Zaharescu, 2013 U.S. Dist.
                                             9   LEXIS 99423, 2013 WL 3762285, at *2 (C.D. Cal. July 11, 2013).
                                            10          Quintanilla argues that the entry of her Chapter 13 discharge bars Crews from contesting the
                                            11   dischargeability of the equalization payments. She contends that her Certification put Crews on
UNITED STATES BANKRUPTCY COURT




                                            12   notice of her assertion that she “ha[d] not been required to pay a domestic support obligation,” and
  For The Northern District Of California




                                            13   Crews’ failure to object to it bars him from litigating this issue.
                                            14          The federal doctrine of issue preclusion contains four elements: 1) The issue sought to be
                                            15   precluded must be the same as that involved in the prior action; 2) The issue must have been litigated
                                            16   in the prior action; 3) The issue must have been determined by a valid and final judgment; and 4)
                                            17   The determination must have been essential to the final judgment. Genel Co. v. Bowen (In re
                                            18   Bowen), 198 B.R. 551, 555 (B.A.P. 9th Cir. 1996). Quintanilla bears the burden of demonstrating
                                            19   each of these elements by a preponderance of the evidence. To demonstrate that her DSO contention
                                            20   was “actually litigated,” Quintanilla must prove that Crews had the opportunity to litigate the merits
                                            21   of this issue and chose not to do so. FDIC v. Daily (In re Daily), 47 F.3d 365, 368 (9th Cir. 1995).
                                            22   Quintanilla falls short here, because she has not established that she served the Certification on
                                            23   Crews. Absent this, Crews did not have the opportunity to dispute her allegation that she had no
                                            24   DSO liability.
                                            25          The Certification was sent to Crews at three addresses: the Oak Knoll address, a Castro
                                            26
                                                        10
                                            27             Issue preclusion is an affirmative defense and the party asserting preclusion has the burden
                                                 of proof. See Federal Rule of Bankruptcy Procedure 7008; see also In re Naemi 128 B.R. 273,
                                            28   277(Bankr.S.D.Cal. 1991).
                                                                                                     10
                                                 MEMORANDUM OF DECISION AFTER TRIAL
                                            Case: 19-04027        Doc# 38    Filed: 03/30/20 Entered: 03/30/20 15:34:58              Page 10 of
                                                                                           13
                                             1   Valley P.O. Box, and Rickert’s law office address. Quintanilla has not demonstrated that this service
                                             2   was reasonably calculated, under all of the circumstances, to notify Crews of his right to object to the
                                             3   Certification. Crews was not residing at the Oak Knoll property in May 2014, and Quintanilla has
                                             4   not demonstrated that Crews was using the P.O. Box at that time. Nor has Quintanilla proven that
                                             5   service on Rickert was sufficient. Federal Rule of Bankruptcy Procedure 7004 authorized
                                             6   Quintanilla to serve Crews under the applicable laws of the State of California. Service on a
                                             7   person’s attorney may constitute good service under Cal Civ. Proc., § 416.90. “The question is
                                             8   whether service can be upheld on the theory that a close connection between the agent and the party
                                             9   made it highly probable the party would receive actual notice of the service of process on the agent
                                            10   on his or her behalf.” Estate of Moss (2012) 204 Cal.App.4th 521, 522 [139 Cal.Rptr.3d 94].
                                            11   Quintanilla has no demonstrated that Rickert was such an agent for Crews in May 2014. Crews
UNITED STATES BANKRUPTCY COURT




                                            12   retained Rickert in 2011 to object to plan confirmation, file his proof of claim, and litigate its
  For The Northern District Of California




                                            13   allowance. Rickert withdrew the proof of claim on June 19, 2012 and Quintanilla’s Chapter 13 plan
                                            14   was confirmed days later. While Rickert represented Crews in Alameda County Superior Court after
                                            15   the parties returned there (post-Stipulation) in 2012, Crews’ motion to modify the Dissolution
                                            16   Judgment was dropped from the Superior Court’s calendar by minute order dated January 22, 2013
                                            17   due to all parties’ non-appearance. When Crews resurrected his Superior Court motion to modify in
                                            18   2018, he did so pro se. “An attorney’s representation of a client ordinarily ends when the client
                                            19   discharges the attorney or consents to a withdrawal, the court consents to the attorney’s withdrawal,
                                            20   or upon completion of the tasks for which the client retained the attorney.” GoTek Energy, Inc. v.
                                            21   SoCal IP Law Group, LLP (2016) 3 Cal.App.5th 1240, 1246. While Rickert obviously represents
                                            22   Crews in this adversary proceeding, Quintanilla has not adequately demonstrated that their attorney-
                                            23   client relationship continued uninterrupted after the Superior Court dropped the motion to modify
                                            24   from its calendar in January 2013. Given Crews’ limited income, this court can just as easily
                                            25   conclude that he discharged Rickert at or around that time because he could not pay his fees.
                                            26          The court’s analysis of Rickert’s duties under the Rules of Professional Conduct is also
                                            27   unavailing. An attorney owes limited duties to a former client, and keeping the former client
                                            28   apprised of the status of ongoing litigation does not appear to be one of them. Compare Rules 1.4
                                                                                                     11
                                                 MEMORANDUM OF DECISION AFTER TRIAL
                                            Case: 19-04027      Doc# 38      Filed: 03/30/20 Entered: 03/30/20 15:34:58             Page 11 of
                                                                                           13
                                             1   and 1.9 of the California Rules of Professional Conduct.
                                             2          Accordingly, Quintanilla has not demonstrated that service on Rickert “made it highly
                                             3   probable” that Crews would receive actual notice of the Certification.
                                             4          Quintanilla shall submit an appropriate Order consistent with this memorandum decision.
                                             5
                                                                                    * * * END OF ORDER * * *
                                             6
                                             7
                                             8
                                             9
                                            10
                                            11
UNITED STATES BANKRUPTCY COURT




                                            12
  For The Northern District Of California




                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                                  12
                                                 MEMORANDUM OF DECISION AFTER TRIAL
                                            Case: 19-04027      Doc# 38     Filed: 03/30/20 Entered: 03/30/20 15:34:58         Page 12 of
                                                                                          13
                                             1                                        COURT SERVICE LIST
                                             2
                                             3   Recipients are ECF participants
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
                                            11
UNITED STATES BANKRUPTCY COURT




                                            12
  For The Northern District Of California




                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                              13
                                                 MEMORANDUM OF DECISION AFTER TRIAL
                                            Case: 19-04027     Doc# 38     Filed: 03/30/20 Entered: 03/30/20 15:34:58   Page 13 of
                                                                                         13
